DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1, 2, 4-11, 13-18, & 20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “wherein the second portion of the central frame further comprises: a cradle, having gripping arms, for legs of the user, the cradle coupled to the rear post; a tail fan wing coupled to the cradle for directional control of the flight apparatus; and a foot rest coupled to the cradle for feet of the user” in combination with the remaining claim elements as set forth in claim 1.  

Regarding claim 17, 
The prior art does not disclose or suggest the claimed “releasing the pair of wings from a fixed position during flight of the wing frame, in response to actuating a hand lever to initiate vertical descent posture of the flight assembly; and lengthening a cable connecting the wing frame to a central frame of the flight assembly to shift the central frame perpendicular to the ground” in combination with the remaining claim elements as set forth in claim 17.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647